DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on January 31, 2022 to the non-final Office action of October 29, 2021 is acknowledged.  The Office action on the currently pending claims 1-18 follows.

Claim Objections

Claim 1 is objected to because of the following informalities:  
Claim 1 Lns.17-18: the clause “the width dimension of the base end portion” should be amended to recite “a width dimension of the base end portion” in order to provide the proper antecedent basis for the limitation.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other informalities present in the claims.  Appropriate correction is required.

See next page→
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Namikawa (US 20130323547) in view of Tabei (JPH 0193019) (of record, cited in the IDS, including Original Document).
Regarding claim 1, Namikawa discloses (Figs.1-3 and 11):
A breaker comprising a fixed piece (2) having a fixed contact (21); a movable piece (4) having a plate-shaped and elastically deformable elastic portion (43) and a movable contact (3) which is formed at a tip portion (See Figure Below) of the elastic portion (43) and is pushed to be in contact (See Fig.2) with the fixed contact (21); a thermally actuated element (5) which deforms in accordance with a temperature change ([0071]) to thereby shift the state of the movable piece (4) from a conductive state (Fig.2) in which the movable contact (3) is in contact with the fixed contact (21) to a cut-off state (Fig.3) in which the movable contact (3) is separated from the fixed contact (21); and a case (7) which accommodates the fixed piece (2), the movable piece (4), and the thermally actuated element (5), wherein the movable piece (4) is cantilevered 

    PNG
    media_image1.png
    777
    904
    media_image1.png
    Greyscale

However, Namikawa does not disclose:
The elastic portion includes a first narrow portion having a width dimension in a short direction perpendicular to a longitudinal direction of the elastic portion, the width dimension of the first narrow portion is smaller than the width dimension of the base end portion, and the first narrow portion has an arc-shaped contour in a plan view seen from a thickness direction of the elastic portion.

The elastic portion (See Figure Below) includes a first narrow portion (See Figure Below) having a width dimension in a short direction (See Figure Below) perpendicular to a longitudinal direction (See Figure Below) of the elastic portion, the width dimension (See Figure Below) of the first narrow portion is smaller than the width dimension of the base end portion (Width Dimension of First Narrow Portion smaller than Width Dimension of Base End Portion: See Figure Below), and the first narrow portion has an arc-shaped contour (See Figure Below) in a plan view (Fig.2: shows plan view of the member) seen from a thickness direction (See Figure Below) of the elastic portion.

See next page→

    PNG
    media_image2.png
    848
    884
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tabei to modify the device of Namikawa such that the elastic portion includes a first narrow portion that has an arc-shaped contour in a plan view when seen from a thickness direction of the elastic portion so that the first narrow portion has a width dimension in a short direction that is perpendicular to a longitudinal direction of the elastic portion that is smaller than a width dimension of the base end portion, as claimed, in order to provide an improved elastic portion that responds better to the 
Regarding claim 2, Tabei further teaches:
Wherein the smaller width dimension (See Figure of Claim 1) of the first narrow portion (See Figure of Claim 1) is gradually and continuously decreased with respect to the base end portion (See Figure of Claim 1) (See Figure of Claim 1: From the Base End Portion, the width continues to decrease until the First Narrow Portion).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tabei to further modify the device of modified Namikawa such that the smaller width dimension of the first narrow portion is gradually and continuously decreased with respect to the base end portion, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Regarding claim 3, Namikawa further discloses:
Wherein the elastic portion (43) is provided with a first protrusion (44- See Figure of Claim 1) protruding toward ([0098]) the thermally actuated element (5) on the side of the base end portion (See Figure of Claim 1) to be in contact with (See Fig.3) the thermally actuated element (5) in the cut-off state (Fig.3), and a second protrusion (44- See Figure of Claim 1) protruding toward the thermally actuated element (5) to be in contact (See Fig.3) with the thermally actuated element (5) in the cut-off state (See Fig.3) and arranged closer to the tip portion (See Figure of Claim 1) than the first protrusion (See Figure of Claim 1), an end edge (See Figure of Claim 1) is arranged between the first protrusion (44- See Figure of Claim 1) and 
However, as discussed in claim 1 above, Namikawa does not disclose:
An end edge of the first narrow portion, and the end edge of the first narrow portion is arranged on the side of the base end portion of the elastic portion.
Tabei however teaches:
An end edge (See Figure of Claim 1) of the first narrow portion (See Figure of Claim 1), and the end edge of the first narrow portion is arranged on the side of the base end portion of the elastic portion (See Figure of Claim 1).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tabei to further modify the device of modified Namikawa such that the end edge is formed on the first narrow portion on the side of the base end portion between the first protrusion and second protrusion, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Regarding claim 4, Tabei further teaches:
Wherein a minimum width portion (See Figure of Claim 1 and Below: the width dimension is “a minimum width portion”), at which the width dimension (See Figure of Claim 1) of the first narrow portion (See Figure of Claim 1) is the smallest (See Figure Below), is located on the side of the base end portion (See Figure of Claim 1) of a middle (See Figure of Claim 1) in the longitudinal direction between the first protrusion (See Figure Below) and the second protrusion (See Figure Below).

    PNG
    media_image3.png
    681
    840
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tabei to further modify the device of modified Namikawa such that the width dimension is a minimum width portion that is located on the side of the base end portion of a middle in the longitudinal direction between the first protrusion and the second protrusion, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Regarding claim 5, Namikawa further discloses:
Wherein a positive temperature coefficient thermistor (6) is provided between the fixed piece (2) and the thermally actuated element (5) to conduct the fixed piece (2) and the thermally 
However, Namikawa does not disclose:
The minimum width portion is located between the third protrusion and the fourth protrusion.
However, as described in claim 4 above, Tabei teaches:
The minimum width portion (See Figure of Claims 1 and 4):
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the teaching of Tabei to further modify the device of modified Namikawa such that when the elastic portion is formed with the minimum width portion, the minimum width portion is placed in a location between the third protrusion and the fourth protrusion, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 6, Tabei further teaches:

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tabei to further modify the device of modified Namikawa such that the elastic portion has a second narrow portion that is formed on the tip portion side of the first narrow portion so that the movable contact is formed in the second narrow portion, and such that the second narrow portion has a smaller width than the first narrow portion, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Furthermore, modifying the width of the width dimension of the second narrow portion such that it has a desired width, including as claimed (i.e., having a width smaller than the first narrow portion), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
See next page→
KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 7, modified Namikawa further teaches:
A safety circuit (Namikawa: 202) for an electrical device (Namikawa: 200) comprising the breaker according to claim 1 (See Rejection of Claim 1).
Regarding claim 8, modified Namikawa further teaches:
A secondary battery pack (Namikawa: 201 and See Title) comprising the breaker according to claim 1 (See Rejection of Claim 1).
Regarding claim 10, Namikawa further discloses:
Wherein the thermally actuated element (5) is made by a laminate of two types of materials having different coefficients of thermal expansion ([0119]), and the two types of materials include nickel silver, brass, and stainless steel ([0119]-[0120]: “…a nickel silver, a brass, a stainless steel…”).
Regarding claim 11, Namikawa further discloses:
Wherein the laminate has a copper-nickel-manganese alloy on a high expansion side and an iron-nickel alloy on a low expansion side ([0120]).
Regarding claim 12, Namikawa further discloses:
Wherein the laminate has an iron-nickel-chromium alloy on a high expansion side and an iron-nickel alloy on a low expansion side ([0120]: “…a copper-nickel-manganese alloy and a nickel-chromium-iron alloy used on the high expansion side, and an iron-nickel alloy, a on the low expansion side are used in combination according to the requirements”).
Regarding claim 15, Tabei further teaches:
Wherein the first narrow portion (See Figure of Claim 1) has the arc-shaped contour (See Figure of Claim 1) on each side (See Figure of Claim 1) in the short direction (See Figure of Claim 1).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tabei to further modify the device of modified Namikawa such that the first narrow portion has the arc-shaped contour on each side in the short direction, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Regarding claims 16 and 17, modified Namikawa does not explicitly teach:
(Claim 16) Wherein the width dimension of the minimum width portion is 50 % or more and 90% or less of the width dimension of the base end portion.
(Claim 17) Wherein the width dimension of the minimum width portion is 70% or more and 90% or less of the width dimension of the base end portion.
However, modifying the width dimension such that it has a desired width within a desired range, including as respectively claimed in claims 16 and 17, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to provide a simple and efficient way of adjusting the electric resistance movable piece so that the temperature change occurs at a user desired temperature as suggested by Tabei (See Pg.3 Lns.30-33 of Translation), since a change in size is generally recognized as being within the level of ordinary skill in the art and since it has been In re Rose, 105 USPQ 237 (CCPA 1955) and In re Aller, 105 USPQ 233.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Namikawa (US 20130323547) in view of Tabei (JPH 0193019) (of record, cited in the IDS, including Original Document) as evidenced by Namikawa (US 20160035521) (Referred to as Namikawa_1).
Referring to claim 9, Namikawa further discloses:
Wherein the movable piece (4) is formed by a plate-shaped metal material, and the metal material includes copper as a main ingredient (Fig.1 and [0080]-[0081]: the movable piece 4 is a plate-shaped metal material that can be made out of copper-titanium alloy, which uses cooper as a main ingredient, as evidenced by [0089] of Namikawa_1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Namikawa (US 20130323547) and Tabei (JPH 0193019) (of record, cited in the IDS, including Original Document) as applied to claim 10 above, and further in view of Gottlieb (US 3765846).
Regarding claim 13, Namikawa further discloses:
See next page→
nickel-chromium-iron alloy used on the high expansion side”) and an iron-nickel alloy on a low expansion side ([0120]: “an iron-nickel alloy, a nickel silver, a brass, a stainless steel used on the low expansion side”).
However, modified Namikawa does not teach:
An iron-nickel-cobalt alloy on a low expansion side.
Gottlieb however teaches:
Wherein the laminate has an iron-nickel-cobalt alloy on a low expansion side (See Abstract: “The low expanding side is a nickel-iron-cobalt alloy”).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Gottlieb to further modify the device modified Namikawa such that the low expansion side of the laminate comprises iron-nickel-cobalt, as claimed, in order to provide a thermally actuated element with high deflection as taught by Gottlieb (See Abstract) and thus better ensure that the movable contact is separated from the fixed contact in the cut-off position.
 Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Namikawa (US 20130323547) and Tabei (JPH 0193019) (of record, cited in the IDS, including Original  as applied to claim 5 above, and further in view of Namikawa (US 20160035521) (Referred to as Namikawa_1).
Regarding claim 14, Namikawa does not explicitly disclose:
Wherein the positive temperature coefficient thermistor includes a ceramic sintered body containing barium titanate, strontium titanate or calcium titanate.
Namikawa_1 however teaches (Fig.1):
Wherein the positive temperature coefficient thermistor (6) includes a ceramic sintered body containing barium titanate, strontium titanate or calcium titanate ([0109]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Namikawa_1 to further modify the device of modified Namikawa such that the positive temperature coefficient includes a ceramic sintered body containing barium titanate, strontium titanate or calcium titanate, as claimed, in order to achieve good cutoff performance as taught by Namikawa_1 ([0049]) and as suggested by Namikawa ([0147]: the PTC needs to have good thermal conduction in order to provide a good cutoff performance that will keep the thermally actuated element in the tripped state).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

See next page→
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Namikawa (US 20130323547) in view of Tabei (JPH 0193019) (of record, cited in the IDS, including Original Document), or alternatively over Namikawa in view of Tabei and in further view of Hofsass (US 6448883).
Regarding claim 18, Namikawa further discloses:
Wherein the thermally actuated element (5) is made by a laminate of three types of materials having different coefficients of thermal expansion ([0113]: the thermally actuated element 5 can be a trimetal, which is by definition a laminate of three types of materials that have different coefficient of thermal expansion).
Alternatively, Hofsass teaches:
Trimetallic elements that have three layers of different metals which have different coefficients of thermal expansion (Col.1 Lns.46-50).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hofsass to further modify the device of modified Namikawa such that the thermally actuated element is a trimetal laminate that is made up of materials having different coefficients of thermal expansion, as claimed, in order to provide an alternative thermally actuated element that will still provide the good electrical disconnect disclosed by Namikawa ([0011], [0034], and [0116]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Response to Arguments

Applicant’s remarks filed on January 31, 2022 have been fully considered, but have been found unpersuasive.  Regarding the rejection made to claim 1, Applicant contests that the rejection with the Namikawa reference and Tabei reference is improper because the combination would render the Namikawa reference inoperable for its intended purpose since the purpose of the Namikawa reference is to provide “stable resistance value in the conductive state” and the Tabei reference teaches a contact lever that has high electric resistance and thus “generating heat at the heating portion 7 by using spring material of a relatively high electric resistance contradicts a stable resistance value in the conductive state”(see Pg.3 of Applicant’s remarks).
The Office has fully considered the above argument, but respectfully.  Applicant appears to be asserting that there is a relationship between resistance and stability (i.e., higher resistance means a less stabile resistance).  However, Applicant fails to explain in detail why a material that has high electrical resistance has a less stable resistance value.  In other words, Applicant fails to clearly explain how high electrical resistance would lead to a less stable resistance value.  Furthermore, the Office notes that the electrical resistance of a material has nothing to do with the resistance being stable or unstable, and thus Applicant appears to be asserting a relationship that simply does not exist.
The Office further directs Applicant’s attention to paragraphs [0027], [0030], [0050], [0057], and [0199] of the Namikawa reference in which the reference explains the “stable resistance value in the conductive state”.  Referring to the aforementioned sections of the Namikawa reference, the reference clearly outlines the “stable resistance value” is in relation to how the moveable contact, moveable piece, and fixed contact are bonded to the case (i.e., the 
Applicant further argues that the Tabei reference would teach away from the Namikawa reference on the grounds that the breaker of the Namikawa reference is connected in series to a load and that it is known to one of ordinary skill in the pertinent arts that “it is desirable to have small electrical resistance not only between the terminals and lands, but also inside the breaker”, and thus one of ordinary skill in the art would not be motivated to use the spring material of Tabei that has high electric resistance.
The Office has fully considered the above argument, but respectfully disagrees and directs Applicant’s attention to the Tabei reference.  Referring to page 3, lines 21-25, 30-33, and 35-40 of the Tabei reference, the reference teaches the electrical resistance and the operating temperature of the movable piece can be adjusted to any value to fit any circuit, including a circuit breaker that is utilized in a weak current system.  In other words, the reference encompasses an invention that overlaps with the invention of the Namikawa reference.  Therefore, because the Tabei reference teaches that the resistance value of the movable piece can be adjusted to have any resistance value, one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention could have utilized the teachings of the Tabei reference to appropriately modify the resistance of the movable piece of the Namikawa reference 
The Office further notes that Examiner made a typographical error in the non-final Office action for the rejection provided for claim 1 in which Examiner cited “See Pg.2 Lns.12-13, 22-24, and 27-30” instead of  “See Pg.3 Lns.12-13, 22-24, and 27-30” since Examiner forgot that the provided translation utilizes the bibliographic data as the first page of the translation.  The correction has been made.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other bimetal structures (US 3779718, US 4131720, US 5010388) or for teaching that trimetals are structures that utilize three different metals with different coefficients of thermal expansion (US 5497286, US 20150311018).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.